Examiner’s Comments
1.	This office action is in response to the amendment received on 1/19/2021.
	Claims 8 and 13 have been canceled by applicant.
	Claims 1-7, 9-12 and 14-15 are pending.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, 6 and 11, the combination of the structural elements and method recited in claims 1, 6 and 11 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claims 1 and 6, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a drivetrain assembly and a resonator connected to a transmission component configured to transmit oscillations to the removable attachment; and a drive coil configured to oscillate the resonator in a first direction; wherein the drive coil is configured to generate an installation or removal signal in response to movement of the resonator in a second direction caused by motion of the removable attachment during its being installed or being removed; wherein the drivetrain assembly is configured to communicate the generated installation or removal signal to a controller.
With respect to claim 11, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method for detecting installation or removal of a removable attachment of a personal care device, wherein the installation or removal signal is generated by the drive coil in response to movement of the resonator in a second direction in caused by movement of the removable attachment being installed or being removed;5Atty Docket No. 2016P000673WOUS App. No. 16/326,236communicating the generated installation or removal signal to a controller of the personal care device; and interpreting, by the controller, the generated signal as installation or removal of the removable attachment by a user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2/16/2021